This cause came on to be heard upon the transcript of the record of the Court of Appeals of Cuyahoga county, and was argued by counsel. On consideration whereof, it is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same is hereby, affirmed on authority ofCulver et al., Exrs., v. Harper, 27 Ohio St. 464; Fox v.Pratt, idem, 512, and Nichols v. French, Admr., 83 Ohio St. 162,93 N.E. 897.
Judgment affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur. *Page 554